Citation Nr: 1700593	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected left knee strain.  

2.  Entitlement to a disability rating higher than 10 percent for service-connected right ankle strain.  

3.  Entitlement to service connection for a respiratory condition, to include bronchitis.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial disability rating higher than 30 percent for service-connected irritable bowel syndrome (IBS).  

7.  Entitlement to a disability rating higher than 10 percent for service-connected allergic rhinosinusitis.  
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA):  A January 2008 rating decision by the Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for bronchitis; a September 2011 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, denied rating increases for the Veteran's service-connected left knee and right ankle disabilities, and which denied entitlement to service connection for a right knee disability and hypertension; and an August 2013 rating decision of the RO in Atlanta, Georgia, which granted service connection for IBS, and denied a rating increase for allergic rhinosinusitis and entitlement to a TDIU.  These matters were previously before the Board in September 2015, when they were remanded for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

	Entitlement to Increased Ratings for Left Knee Strain and Right Ankle Strain, and to Service Connection for a Respiratory Condition, a Right Knee Disability, and Hypertension

In general, a claimant is entitled to a hearing before the Board.  See 38 C.F.R. § 20.700.  Prior to the Board videoconference hearing that was scheduled to take place in May 2015, the Veteran's attorney submitted a written request to cancel the hearing.  Following the Board's September 2015 remand, the AOJ issued a Supplemental Statement of the Case (SSOC) in June 2016 that addressed the issues of increased ratings for left knee and right ankle disabilities, as well as service connection for hypertension, a right knee disability, and a respiratory condition.  In July 2016, the Veteran's attorney filed a VA Form 9 indicating that the Veteran wished to appeal all of the issues listed on the Statement of the Case (SOC) and any SSOC, and that the Veteran requested a Board videoconference hearing.  The Board notes that aside from the June 2016 SSOC, there were no other SOCs or SSOCs that were issued in the 60 days preceding the July 2016 Form 9.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904 (2015).  In light of this background, the Board finds that a remand of these claims is warranted so that this matter may be addressed prior to any appellate review.  

	Entitlement to a TDIU and to Increased Ratings for IBS and Allergic Rhinosinusitis

In September 2015, the Board remanded the Veteran's claims for a TDIU and for increased ratings for IBS and allergic rhinosinusitis for the RO to issue an SOC.  Based on a review of the claims file, the RO has not yet issued an SOC with respect to these issues.  Therefore, the Board must remand them again for the RO to issue an SOC to the Veteran so that she may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the case is REMANDED for the following action:

1.	The AOJ should take appropriate steps to schedule the Veteran for a Board hearing live by videoconference before a Veterans Law Judge regarding the issues of entitlement to increased ratings for left knee strain and right ankle strain, and entitlement to service connection for a respiratory condition, a right knee disability, and hypertension, in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.  

2.	After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

3.	Issue an SOC pertaining to the Veteran's claims of entitlement to a TDIU and to increased ratings for IBS and allergic rhinosinusitis.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if she perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


